Citation Nr: 1303277	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of an urinary tract infection.

2.  Entitlement to an initial compensable rating for a hernia scar, for the period from July 28, 2008 through April 22, 2012, and entitlement to an initial staged rating in excess of 10 percent for a hernia scar, from April 23, 2012.

3.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and TB 
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to July 2008.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2012 the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran appears to be employed and has not asserted that she is unemployable due to service-connected disability.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.

The issues of entitlement to service connection for residuals of an urinary tract infection and entitlement to an initial compensable rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire initial rating period, the Veteran's hernia scar was painful without limitation of function of the part affected.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for a hernia scar, for the period from July 28, 2008 through April 22, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2012).

2.  The criteria for a staged initial rating in excess of 10 percent for a hernia scar, from April 23, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

As the April 2009 rating decision granted service connection for the Veteran's hernia scar disability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As for rating the Veteran's scar disability, the relevant criteria have been provided to the Veteran, including in the June 2010 statement of the case.  In August 2008 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

During the June 2012 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony concerning the medical history of her hernia scar and its current symptomatology, and specifically informed the Veteran that the record would be held open for 60 days in an effort to allow the Veteran adequate opportunity to submit additional information.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone adequate VA examinations that addressed the matters presented by this appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The April 2009 rating decision, in pertinent part, granted service connection for a hernia scar and assigned a noncompensable rating, effective July 28, 2008.  A May 2012 rating decision assigned a rating of 10 percent for the hernia scar, effective April 23, 2012.

Records indicate that the Veteran underwent hernia surgery in 2008.  At her June 2012 Board hearing the Veteran indicated that her hernia scar was still painful, especially when bending over.  She also complained of pain in the scar area while sitting and driving.

At a September 2008 VA examination the Veteran indicated that she had occasional pain at the site of her hernia surgery scar, especially with contact.  Physical examination revealed a well-healed scar in the abdomen area 8 centimeters in length with a maximum width of 1.5 centimeters.  The scar was stable without deep tissue involvement; there was no functional impairment.

At an April 2012 VA examination the Veteran complained of pain and swelling at the site of her hernia scar.  The examiner described the (one) scar as being unstable but not painful.  The scar was superficial and was 10 centimeters in length and was 2 centimeters wide.  It was noted that the scar did not result in any limitation of function.

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of her filing and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord the highest rating.

According to Diagnostic Code 7801, in effect prior to October 2008, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2) (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Diagnostic Code 7802, Note (2) (2008).

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7803, Note (1) (2008).

Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.

According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part. 

Subsequent to October 23, 2008, under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrants a 20 percent rating.

Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).

The Board finds that the Veteran has provided credible evidence and testimony that her hernia scar was painful throughout the entire rating period on appeal.  Thus, with regard to applying the diagnostic criteria in effect at the time of the filing of the Veteran's claim (in August 2008), or prior to October 23, 2008, a 10 percent rating under Diagnostic Code 7804 is warranted.

As the Veteran's hernia scar has never been noted to be deep or to have resulted in limited motion, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  The Board notes that consideration under Diagnostic Codes 7802, 7803, and 7804 would serve no benefit to the Veteran as the maximum rating allowed under those Diagnostic Codes is 10 percent.  Further, the Veteran's scars have not caused limitation of function of any affected part, therefore a rating under Diagnostic Code 7805 is not warranted throughout the entire appeal period.

As for the revised criteria, throughout the entire appeal period, as the Veteran's scar is not deep, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  Consideration under Diagnostic Code 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.  As the Veteran's hernia disability does not involve three or more scars, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  As for the revised Diagnostic Code 7805, the Veteran's scars have been evaluated under Diagnostic Codes 7801, 7802, and 7804, and there are no other disabling effects to be considered.

In conclusion, the evidence of record supports a rating of 10 percent for the Veteran's hernia scar, but no higher, throughout this particular rating period (July 28, 2008 through April 22, 2012) on appeal.  Additionally, a rating in excess of 10 percent is not warranted after April 23, 2012.

The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that her hernia scar causes pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, it has been the credibility of the Veteran's reports of the symptoms she experiences that has in large part resulted in the 10 percent evaluations for her hernia scar.

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable diagnostic codes pertaining to skin disorders that have specifically contemplated the level of occupational and social impairment caused by the service-connected hernia scar disability.  The rating criteria specifically provide for ratings based on the presence of such symptoms as pain and functional limitation.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 10 percent for a hernia scar, for the period from July 28, 2008 through April 22, 2012, is granted, subject to the applicable law governing the award of monetary benefits.

An initial staged rating in excess of 10 percent for a hernia scar from April 23, 2012 is denied.


REMAND

As for the issue of entitlement to service connection for residuals of an urinary tract infection, the Veteran has asserted that she had urinary tract infections during service and has continued to have urinary tract problems since service.  In this regard, the Board notes that a June 2008 treatment record notes that the Veteran was prescribed Tolterodine, used for treatment of urinary difficulties.  Based on the nature of the Veteran's complaints concerning her urinary tract problems, the Board finds that a comprehensive VA examination is needed prior to adjudicating the issue of entitlement to service connection for residuals of a urinary tract infection.  As such, the Board finds that the Veteran should be afforded VA examination to address the medical matters presented by this issue.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issue of entitlement to an initial compensable rating for migraine headaches, there is little in the way of current findings regarding this disability, to include no VA examination conducted since September 2008.  Further, the Veteran's Board hearing testimony and evidence submitted in August 2012 appears to indicate that the severity of the Veteran's headaches disability has increased since the September 2008 VA examination.  As such, a VA examination is required so that the current severity of the Veteran's service-connected headaches disability may be determined.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran from April 23, 2012 and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be scheduled for the appropriate VA examination regarding her residuals of urinary tract infection claim.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current disability related to any urinary tract infection during service.  The examiner must explain the rationale for all opinions given.

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity of her service-connected migraine headaches disability.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues of entitlement to service connection for residuals of an urinary tract infection and entitlement to an initial compensable rating for migraine headaches.  If either of the benefits sought is not granted, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


